Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                           FILED
                                                             Feb 18 2013, 9:19 am
regarded as precedent or cited before any
court except for the purpose of
establishing the defense of res judicata,                            CLERK
                                                                   of the supreme court,
collateral estoppel, or the law of the case.                       court of appeals and
                                                                          tax court




ATTORNEYS FOR APPELLANTS/:                          ATTORNEYS FOR APPELLEES/
CROSS-APPELLEES:                                    CROSS-APPELLANTS:
MICHAEL L. CARMIN                                   CARL A. HAYES
GREGORY A. BULLMAN                                  SCOTT R. LEISZ
Andrews Harrell Mann Carmin & Parker, P.C.          Bingham Greenebaum Doll LLP
Bloomington, Indiana                                Indianapolis, Indiana
                              IN THE
                    COURT OF APPEALS OF INDIANA
JEROME SCOTT MATTINGLY,                         )
     Appellant-Defendant/Counter-               )
     Claimant and Third-Party Plaintiff,        )
                                                )
             vs.                                )
                                                )
JAUN WILLIAM SMITH and JULIE ANN                )
SMITH,                                          )
      Appellees-Plaintiffs, Counter-Defendants, )
             and                                )
SHARON O’CONNELL,                               )
      Appellee-Plaintiff,                       )      No. 55A05-1203-PL-142
             and                                )
DANIEL E. RICHARDS, VERNUSE MINGS               )
and MEREDITH MINGS, GLEN H. MACPHEE )
and CAROL S. MACPHEE, HOWARD P. OWEN )
and DEBRA L. OWEN, JOHN KNOX and JILL )
KNOX, JERRY STOKES and CHRISTINA                )
STOKES, JACQUELINE A. MAY, and PAUL             )
E. DOMBROSKY and SHEILA A.                      )
DOMBROSKY,                                      )
      Appellees/Third-Party Defendants.         )
                   APPEAL FROM THE MORGAN CIRCUIT COURT
                          The Honorable Matthew G. Hanson, Judge
                               Cause No. 55C01-1009-PL-893

                                        February 18, 2013

                MEMORANDUM DECISION - NOT FOR PUBLICATION

KIRSCH, Judge
        Jerome Scott Mattingly (“Mattingly”) appeals from the trial court’s order at the

conclusion of a bench trial in a land dispute between Mattingly and several of his

neighbors in Morgan County.              Jaun William Smith (“Jaun”) and Julie Ann Smith

(“Julie”) (collectively “the Smiths”) cross-appeal1 from the trial court’s order. Of the

issues presented for our review in this appeal and cross-appeal, we consider the following

issue: whether the trial court erred by concluding that a plat of survey unambiguously

created an express easement, thereby precluding consideration of extrinsic evidence and

that the existence of that easement excused Mattingly’s actions.

        We affirm.

                          FACTS AND PROCEDURAL HISTORY

        In November 1983, Donald Richards requested a plat of survey (“1983 Plat”) of

land he owned with his wife, Elizabeth, in Morgan County to be generated depicting six

tracts of land totaling roughly 56.68 acres and an access and utility easement for that

acreage that was fifty-feet wide. Those tracts of land later became known as Sundown

Acres, a small neighborhood in rural Morgan County.                         Ecohomes, Incorporated

(“Ecohomes”) acquired land from Donald and Elizabeth Richards as is represented in a

warranty deed dated October 11, 1985. That warranty deed, signed by both Donald and

Elizabeth Richards, expressly sets out the existence of a 50-foot roadway and utility

easement. Def.’s Ex. B.

        The first five tracts of land were sold in their entirety to different purchasers. The

Smiths purchased their property known as Tract 6 in 1985 from Ecohomes. Although the

        1
          Sharon O’Connell (“O’Connell”) was a party of record in the trial court and as such is a party on
appeal. Ind. Appellate Rule 17(A). We note that while her name appears on the briefs, there are no
allegations of error raised with respect to the trial court’s order in her favor.

                                                    2
land was platted as a 7.0-acre parcel, as a means of reducing their overall costs, the

Smiths only purchased a 5.263-acre parcel. The Smiths’ property was accessed by way

of a one-lane gravel drive that terminated in a cul-de-sac at the northern edge of the

property. They built their home on the property in 1987 and began living there. The

deed conveyed to the Smiths 5.263 acres subject to a 50-foot wide roadway and utility

easement, and was signed by the president of Ecohomes.

       To the west of the Smiths’ property and immediately west of the 50-foot roadway

and utility easement, O’Connell and Richard and Jeannine Metz (“the Metzes”) own

property that is not described or identified as any of the six tracts in the 1983 Plat.

O’Connell and the Metzes use the 50-foot roadway and utility easement to gain access to

their property. Although the O’Connell deed is not in the record, the Metzes’ deed shows

that they had the express right to ingress and egress via the 50-foot easement.

       Mattingly had owned property in the general area near Sundown Acres since 1986.

In 2006, he acquired land to the south of the Smiths’ property from Karl J. Walther, the

secretary-treasurer of Ecohomes. Mattingly conducted his own research at the Morgan

County Recorder’s Office and believed that his acquisition included what had been the

southern-most 1.737 acres of Tract 6, the original 7.0-acre tract of which the Smiths had

purchased roughly 5.25 acres. An attachment to Mattingly’s deed stated that his property

contained 37.716 acres, exclusive of the exceptions, more or less. Plaintiff’s Exhibit 3

shows the Mattingly property as consisting of 20.15 acres and 17.56 acres to the south of

Sundown Acres, or 37.71 acres total.

       The 1983 Plat states that the 50-foot access and utility easement is for the above



                                             3
56.68 acres, or Tracts 1-6 constituting Sundown Acres. More specifically, the 1983 Plat

provides as follows:

       This plat consists of six tracts numbered 1 through 6 inclusively. The tracts
       and easements are shown in figures, denoting feet and decimal parts
       thereof.

       Access and Utility Easement for the above 56.68 acres.

Pls.’ Ex. 2; Appellants’ App. at 181.           The 1983 Plat depicts the access and utility

easement as 50 feet in width extending to the southern-most part of Tract 6. The Smiths’

warranty deed from Ecohomes described the real estate they purchased and provided in

pertinent as follows:

       . . . .containing 5.263 acres more or less and subject to a roadway and utility
       easement of 50 feet of even width off of the entire West side of the tract. . .
       Subject to all easements and restrictions of record.

Def.’s Ex. C.2

       Mattingly believed that he had acquired the right to use the 50-foot easement to

access his 37.716-acre parcel by virtue of having purchased the remainder of Tract 6.

Over the course of four years, Mattingly made several offers to the Smiths and other

residents of Sundown Acres to sell to them his interest in the remainder of Tract 6. His

offers were refused, however, because the Smiths and the other residents did not believe

that Mattingly had an interest in the remainder of Tract 6.

       At some point in 2008, Jaun returned home from work to find Mattingly operating

a bulldozer near the property line between the Smiths’ property and Mattingly’s adjacent

property. Jaun confronted Mattingly and told him not to enter onto the Smiths’ property.

       2
          A quitclaim deed admitted in evidence as Defendant’s Exhibit S corrects the error appearing in
the Smiths’ warranty deed. The warranty deed lists Julie’s name as Julie R. Smith when her name
actually is Julie A. Smith.

                                                   4
Jaun stated that if Mattingly did so they would sue him for repairs regarding any damage

done to the property. The next day, the Smiths posted a “No Trespassing” sign on the

property line.

       On August 30, 2010, Mattingly discarded the “No Trespassing” sign and entered

the Smiths’ property without permission. Although Jaun was away at work, O’Connell

and Julie observed Mattingly bring a tractor with a bush-hog attachment and two

chainsaws onto the Smiths’ property. While on the Smiths’ property Mattingly cleared a

path approximately 200 feet long and 30 feet wide through a portion of the western-most

part of the Smiths’ property and connected the path to the cul-de-sac. Ultimately, Jaun

was notified of Mattingly’s actions, called police officers, and drove home. Mattingly

was not on the Smiths’ property at the time police officers arrived and Jaun had come

home. Mattingly had also entered upon O’Connell’s property and had cleared a path

approximately 90-feet long and 15-feet wide. In clearing the paths, Mattingly cut and

removed trees, saplings, and underbrush from the two properties.

       The Smiths filed a complaint for injunctive relief and damages on September 13,

2010 against Mattingly. The Smiths alleged a dispute between the neighbors over the

scope of Mattingly’s right, if any, to use or alter the 50-foot easement. They further

alleged that Mattingly had trespassed upon the Smiths’ real estate and had interfered with

the Smiths’ use and enjoyment of the their property by cutting down and removing trees.

In their prayer for injunctive relief, the Smiths argued that Mattingly would suffer no

harm from the issuance of the injunction because Mattingly had no legal right to use the

access road easement.



                                            5
       Mattingly filed an answer and counterclaim against the Smiths, and filed a third-

party complaint against Daniel E. Richards, Vernuse and Meredith Mings, Glen H. and

Carol S. MacPhee, Howard P. and Debra L. Owen, John and Jill Knox, Jerry and

Christina Stokes, Jacqueline A. May, and Paul E. and Sheila A. Dombrosky. Mattingly

acknowledged that there was a dispute regarding the scope and rights of the easement and

asked for a declaratory judgment that two connecting easements encumbered real estate

owned by the counterclaim defendants and third-party defendants and that those

easements were appurtenant to the Mattingly property for ingress, egress, and utility

service. Mattingly denied the Smiths’ allegations of trespass, conversion and damages.

       Third-party defendants Glen and Carol MacPhee and Daniel E. Richards filed

disclaimers of interest with the trial court. The trial court dismissed the case as to those

third-party defendants.      Third-party defendants, Vernuse and Meredith Mings

(collectively, the Mingses), filed an answer to the third-party complaint requesting that

the trial court find that the easement granted to the Mattingly property be restricted for

use to access by one property owner. The Smiths and third-party defendants Howard P.

and Debra Owen, John and Jill Knox, Jerry and Christina Stokes, Jacqueline May, and

Paul and Sheila Dombrosky filed their reply to the counterclaim and answer to the third-

party complaint admitting that a dispute existed regarding Mattingly’s use of the 50-foot

easement and requesting that the trial court declare that Mattingly not be allowed to use

the easement for ingress and egress.

       The Smiths filed a first amended complaint adding O’Connell as a plaintiff.

O’Connell alleged that Mattingly had trespassed on her real estate and had performed



                                             6
acts which interfered with her use and enjoyment of her property. O’Connell and the

Smiths alleged conversion against Mattingly, claiming that he had exerted unauthorized

control over their property by cutting down and removing trees. O’Connell and the

Smiths requested injunctive relief and asserted that injunctive relief would not harm

Mattingly.      Mattingly filed an answer to the first amended complaint denying the

allegations.

        Counsel for the Mingses filed a motion to withdraw appearance stating that his

motion was done at his clients’ request. The Mingses contended that they would be

satisfied with a resolution of the matter between O’Connell, the Smiths, and Mattingly,

without the Mingses’ participation.

        At the conclusion of a bench trial,3 and after a site visit conducted at the request

and in the presence of counsel for the parties, the trial court entered its order with

findings of fact and conclusions thereon.4 Briefly, the trial court found as follows: 1) the

1983 Plat was clear on its face; 2) Mattingly’s ownership of a portion of Tract 6 gave him

the right to utilize the easement for that portion of his adjacent property; 3) Mattingly has

no right, however, to increase the burden on or extend the easement established in the

1983 Plat beyond use of the easement for that portion of his property which is the

remainder of Tract 6; 4) Mattingly trespassed on O’Connell’s property and owed her

damages, but his actions did not constitute criminal trespass; 5) Mattingly did not owe the


        3
          In lieu of bifurcating the proceedings, the trial court allowed witnesses to testify during the
bench trial about the original intended use of the 50-foot easement in the event that the trial court found
that the 1983 Plat was not clear on its face. The trial court expressly stated in its order that the testimony
was not considered in reaching the judgment because the 1983 Plat was clear.
        4
         We commend the trial court for the thoroughness of its findings of fact and conclusions thereon,
which greatly aided appellate review of the issues.

                                                      7
Smiths damages because Mattingly stayed within the easement while clearing the land;

and the request for attorney fees was denied due to insufficient evidence. Appellants’

App. at 13-21.

       Mattingly filed his motion to correct error on February 3, 2012, and O’Connell

and the Smiths filed their motion to correct error on February 6, 2012. A hearing was

held on the motions, and the trial court entered its order denying the majority of the

allegations of error, but granting the motions as follows: 1) correcting the name of the

original owner of the property to reflect “Donald” and not “Daniel” Richards; 2)

correcting the name of the grantor of Tract 6 to the Smiths to reflect “Ecohomes” and not

“Richards”; and 3) adding language to the order to explicitly reflect the finding that

Mattingly did not commit conversion against the property of the Smiths.

       Mattingly now appeals, and the Smiths cross-appeal.

                            DISCUSSION AND DECISION

       Both Mattingly and the Smiths argue that the trial court erred by finding and

concluding that the 1983 Plat created an express easement. When a trial court makes

special findings of fact and states its conclusions thereon pursuant to Indiana Trial Rule

52, this court will not set aside the findings or judgment unless clearly erroneous. A.G.R.

ex rel. Conflenti v. Huff, 815 N.E.2d 120, 124 (Ind. Ct. App. 2004). In applying a two-

tiered standard of review, we determine whether the evidence supports the findings and

the findings support the judgment. Id. “In deference to the trial court’s proximity to the

issues, we disturb the judgment only where there is no evidence supporting the findings

or the findings fail to support the judgment.” Hughes v. Rogusta, 830 N.E.2d 898, 902



                                            8
(Ind. Ct. App. 2005) (citing Woodruff v. Klein, 762 N.E.2d 223, 226 (Ind. Ct. App.

2002)). While conducting our review, we do not reweigh the evidence or reassess the

credibility of the witnesses.     Id.   We consider the evidence most favorable to the

judgment, along with all reasonable inferences to be drawn in favor of the judgment. Id.

       Mattingly argues that because of the trial court’s erroneous conclusion about the

1983 Plat, the trial court further erred by failing to consider the extrinsic evidence offered

by two witnesses about the original intent behind the creation of the 50-foot easement.

The admission or exclusion of evidence is a determination left to the discretion of the

trial court. R.R. Donnelley & Sons Co. v. N. Texas Steel Co., 752 N.E.2d 112, 126 (Ind.

Ct. App. 2001). On review, we will reverse a trial court’s decision only for an abuse of

that discretion. Id. An abuse of discretion occurs when the trial court’s decision is

clearly erroneous and against the logic and effect of the facts and circumstances before

the court. Id. at 126-27. Evidence that is erroneously excluded requires reversal only if

the error relates to a material matter or substantially affects the rights of the parties. Id. at

127.

       Indiana Code section 32-21-1-1 provides as follows:

       (b) A person may not bring any of the following actions unless, the
       promise, contract, or agreement on which the action is based, or a
       memorandum or note describing the promise, contract, or agreement on
       which the action is based, is in writing and signed by the party against
       whom the action is brought or by the party’s authorized agent:

       ....

       (4) An action involving any contract for the sale of land.




                                               9
We have held, applying the prior codification of this statute, that an easement is an

interest in land that falls within the purview of the statute. Dubois Cnty. Mach. Co. v.

Blessinger, 149 Ind. App. 594, 598, 274 N.E.2d 279, 282 (1971) (applying Ind. Code §

32-2-1-1, which was repealed by P.L. 2-2002, SEC. 128, and recodified as I.C. § 32-21-

1-1).

        Indiana Code section 36-7-3-3, which was added by Acts 1981, P.L. 309, SEC. 22,

sets forth the requisites, approval, and recording of plats. In pertinent part, the statute

provides that when a person lays out a subdivision of lots or lands within the corporate

boundaries of a municipality, the person shall record the plat in the office of the recorder

prior to selling any lots. I.C. §36-7-3-3(a)(3) (emphasis supplied). The statute further

provides that the plat may be recorded only if it is made and acknowledged in the manner

prescribed by statute. I.C. § 36-7-3-3(c). The land surveyor shall sign the plat and

acknowledge its execution before an officer authorized to take the acknowledgment of

deeds, and when the survey and plat are completed, the land surveyor shall file them with

the municipal clerk. Ind. Code §36-7-3-7(h). A very similar procedure, especially with

respect to the requirement of a recording of a plat made and acknowledged as prescribed

by statute, is utilized if a person lays out a subdivision of lots or lands outside the

corporate boundaries of any municipality. See Ind. Code §36-7-3-2 (subdivision of lots

outside municipality boundaries) (emphasis supplied).

        The trial court had before it the 1983 Plat which was signed by Thomas H.

Murphy, a registered land surveyor, and was stamped received for record on December

27, 1983. The 1983 Plat depicts the intended 50-foot easement and the six tracts of land.



                                            10
The 1983 Plat also explicitly states that the tracts and easements are shown in figures

denoting feet and decimal parts, including an “Access and Utility Easement for the above

56.68 acres[,]” which was divided as six tracts of land. Appellants’ App. at 181. Thus,

the trial court’s finding and conclusion that the 1983 Plat was “clear on its face as to

purpose and use” is supported by the evidence. The 1983 Plat depicts the intent to create

an easement for the 56.68 acres, subdivided into six tracts.

        The parties are in agreement and both argue that the trial court erred by finding

that the 1983 Plat created an express easement. They contend this is so because the

property owners’ signatures do not appear on the 1983 Plat.5 They make this argument,

however, without citation to authority to support their contention that the owners’

signatures were required. They cite to cases holding that easements are interests in land

the granting of which is subject to the Statute of Frauds, and that contracts to grant or

reserve easements are subject to the requirements of the Statute of Frauds, but they cite to

no authority for the proposition that the owners’ signatures must appear on the plat itself.

The parties do present argument on the issue, and provide citations to the record which do

bear out their claims that the owners’ signatures are not present on the 1983 Plat.

However, they fail to provide us with legal authority for the proposition that the owners’

signatures were required. Without citation to legal authority to support that specific

claim, the error is waived for appellate review. Ind. App. Rule 46(A)(8)(a).




        5
         Plaintiffs’ Exhibit 2 bears the surveyor’s signature. To the left of that signature and above the
surveyor’s seal, the 1983 Plat contains the handwritten name printed as “Donald Richards.” Neither party
contends that this constitutes Richards’s signature, the trial court did not so find, and we draw no
conclusions either way about the appearance of this name on the 1983 Plat.

                                                   11
       The trial court determined that consideration of extrinsic evidence about the

intended purpose and use of the easement was not necessary. The parties contend that the

1983 Plat does not satisfy the Statute of Frauds, and therefore, extrinsic evidence was

necessary for a determination of the issues before it. However, the 1983 Plat was not a

contract for the sale of land, but a proposed plan for the subdivision of the land and how

the tracts would be accessed and provided with utility service. The trial court correctly

determined that extrinsic evidence was not necessary because the intended use and

purpose of the easement was clear on the face of the 1983 Plat.

       We do agree with the parties, however, that the 1983 Plat did not create an express

easement. However, we do not find that error to be reversible error. The error does not

affect the trial court’s ultimate judgment. Ind. Trial Rule 52(A).

       The deed from Donald and Elizabeth Richards to Ecohomes was signed by both of

them and conveyed the property at issue to Ecohomes. The deed also refers to the 50-

foot easement and others. The corporate warranty deed from Ecohomes to the Smiths

describes the conveyance in pertinent part as follows:

       “. . . containing 5.263 acres more or less and subject to a roadway and
       utility easement of 50 feet of even width off of the entire West side of the
       tract.”

Def.’s Ex. C. The deed further states that the conveyance to the Smiths of the acreage

was “[s]ubject to all easements and restrictions of record.” Id. Mattingly’s warranty

deed states that the conveyance from Karl J. Walther to Mattingly contains “in all

exclusive of said exceptions, 37.716 acres, more or less.” Def.’s Ex. P at 4. The

Mattingly deed also states that the conveyance is made “[s]ubject to an easement 50 feet



                                            12
in width on and across the West side of a portion of the real estate which is the subject of

this conveyance. . . .[s]ubject to all restrictions, easements and/or rights-of-way of

record.” Def.’s Ex. P. Plaintiffs’s Exhibit 3 and 7 show that Mattingly’s 37.716-acre

acquisition included the remainder of Tract 6. Pls.’ Ex. 3 & 7.

       The 1983 Plat established the intent that the entire 7 acres of Tract 6 was subject to

the access and utility easement. Thus, the evidence supports the trial court’s finding and

conclusion that the conveyance to Mattingly included a 1.737-acre portion of Tract 6 and

that he was entitled to access that portion of his land by way of the 50-foot easement.

The deeds conveying the tracts at issue were signed by the owners of the property and

made reference to the access and utility easement and stated that the conveyances were

made subject to all easements of record. Therefore, the deeds satisfied the Statute of

Frauds. We find that the trial court’s ultimate judgment is correct even if the finding that

the 1983 Plat created an express easement was made in error.

       The Smiths further contend that even if the 1983 Plat created an express easement,

the existence of the easement did not excuse Mattingly’s actions. We have found that the

1983 Plat did not create an express easement, but did show the intended use and purpose

of the easement. However, turning to the allegation of error about the findings and

conclusion that some of Mattingly’s actions were excused due to the finding of his right

to use the easement, we set forth the trial court’s findings as follows with respect to

Mattingly’s actions:

       46) Next is the issue of damages that may have occurred when the
       defendant took it upon himself to begin clearing land while this case was
       pending.



                                             13
        47) First, the actions taken by the defendant were stupid, at best.

        48) Defendant testified that he wanted to “push the issue” when he was not
        getting the answers he liked from the homeowners about his use and access
        to the easement.

        49) Defendant also testified that he was acting on the advice of counsel
        which this court finds difficult to believe that any attorney would act with
        such callous disregard for the court processes and procedures that were in
        place and available before defendant began to disrupt property that was in
        question.

        50) Simply now because defendant was right about his ability to use that
        land does not excuse his actions.

        51) Still, the testimony was clear and the onsite visit showed quite clearly
        that for the most part defendant stayed upon the easement as described.6

        52) Smith testified that the defendant removed several trees and should be
        responsible for the costs of replacing those trees.

        53) However, as decided above, the defendant does have the right to utilize
        the easement for his sixty-six foot parcel of land and therefore has the right
        to remove trees that are in his way on the easement itself.

        54) As such, any claim for damage made by Smith must be denied.

        55)   O’Connell testified that the defendant removed saplings and
        underbrush and should be responsible for replacing those items.

        56) The onsite visit and the testimony proved that the defendant went
        approximately ninety (90) feet onto the O’Connell property and cleared a
        path that was about fifteen (15) feet wide.

        57) The defendant testified that he knew the former property owner had
        used that divergence onto the O’Connell property and therefore he believed
        he had a right to be on that land for the purposes of opening up his
        easement.



        6
           Jaun testified that Mattingly came onto the western edge of his property and cut down trees.
When asked to describe the dimensions of the path that Mattingly cleared, Jaun testified that it was
probably 30 feet wide and 200 feet in length and that the path did not take up the whole 50-foot easement.
Tr. at 27.

                                                   14
       58) This testimony, however, flies in the face of the initial actions taken by
       the defendant to clear a path that begins by following the easement, verges
       slightly to the right toward the cul-de-sac and thereby opens the access he
       needed.

       59) Clearly put, the initial cut made by the defendant was proper and along
       the easement lines. The cut towards the O’Connell property was not.

       60) The easement described in the 1983 plat only touches and does not go
       onto the property of the O’Connell’s[sic].

       61) There simply was no reason for defendant to go over and clear off
       anything located on the O’Connell property if his true intent was to simply
       get the access he believed he had to the easement.

       62) It makes no logical sense that defendant would cut down such large
       trees and make his path veering slightly to the right and hitting the cul-de-
       sac for his access and then believe he could clear a ninety foot path that
       leads right to the driveway of the O’Connell land and would provide no
       direct access to the easement he had already reached.

Appellants’ App. at 17-18. The trial court concluded that Smith was not entitled to

damages because the path cleared by Mattingly on the Smiths’ property remained within

the easement. The trial court also concluded that Mattingly was not entitled to enter onto

O’Connell’s property and clear a path. The trial court awarded O’Connell damages for

Mattingly’s trespass, but concluded that Mattingly’s actions did not constitute criminal

trespass.

       The trial court’s findings and conclusions are supported by the evidence and reach

what seems to be an equitable resolution to the land dispute. Mattingly may use the 50-

foot easement to access the 1.737-acre portion of his property which is adjacent to the

Smiths’ property. However, Mattingly is not allowed to overburden the easement by

extending the use of the easement for the benefit of the rest of the 37.716-acre property or

a division of the land into another development or smaller parcels. The homeowners in


                                            15
Sundown Acres have permitted O’Connell and the Metzes to utilize the 50-foot

easement, and allowing Mattingly to also use that easement limited to his use of his 1.737

acres would not overburden it. Mattingly’s property is accessible via another easement

on his property, and he can further develop his property by use of that easement.

      Affirmed.

MATHIAS, J., and CRONE, J., concur.




                                            16